Citation Nr: 0630993	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  02-21 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Waiver of recovery of an overpayment of death pension 
benefits in the amount of $16,265.00.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel



INTRODUCTION

The veteran served on active duty from December 1942 to 
January 1945.  He died in May 1993.  The appellant is the 
veteran's surviving spouse for death pension purposes.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2002 decision of the Committee 
on Waivers and Compromises (the Committee) of the Department 
of Veterans Affairs (VA) Regional Office in Atlanta, Georgia 
(the RO).  In its July 2002 decision, the Committee 
determined that bad faith was found on the part of the 
appellant in connection with the overpayment in the 
calculated amount of $20,315.00, thus precluding further 
consideration of a waiver.  

When this matter was last before the Board in December 2003, 
it was remanded to the Committee and the RO for further 
development and readjudication.  Following the completion of 
the requested development, in April 2006, a supplemental 
statement of the case was issued.  In that decision, the 
amount of the overpayment debt was reduced $4,050.00 based 
upon a correction as to the effective date of the origin of 
the overpayment, essentially finding that portion of the 
overpayment to have been invalidly assessed against the 
appellant.  The committee, however, continued the finding of 
bad faith on the part of the appellant and thus denied the 
overpayment of the reduced amount of $16,265.00.  It was 
noted that as of January 2006, the balance of the overpayment 
debt was $9,342.00.  

In August 2006, the appellant testified at a personal hearing 
which was chaired by the undersigned at the RO.  A transcript 
of that hearing has been associated with the veteran's VA 
claims folder.  The case is now ready for further appellate 
review.  

In light of the disposition in this case, the issue of 
whether the principles of equity and good conscience 
necessitates the granting of a waiver of the overpayment is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the Committee at the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At the time of her original award of VA death pension 
benefits in 1998, the appellant was notified by VA that her 
pension was an income-based program; that she should notify 
VA immediately of any changes in income, and that if she 
failed to promptly tell VA about income changes an 
overpayment may be created that would have to be repaid.  

2.  The appellant failed to timely notify VA of an increase 
in her countable income due to her receipt of Social Security 
Administration (SSA) benefits, resulting in an overpayment 
indebtedness of $16,265.00.

3.  The evidence does not indicate that the appellant 
exercised a willful intent to seek an unfair advantage. 


CONCLUSION OF LAW

There has been no showing of an indication of fraud, 
misrepresentation or bad faith on the part of the appellant 
in connection with the overpayment.  38 U.S.C.A. § 5302 (West 
2002); 38 C.F.R. §§ 1.962, 1.965 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking entitlement to a waiver of recovery 
of an overpayment of death pension benefits in the amount of 
$16,265.00.  The Committee found bad faith on her part in 
connection with the overpayment, a finding that precludes 
consideration of a waiver.  See 38 C.F.R. § 1.962 (2006).  

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is not applicable to cases involving waiver of 
indebtedness.  Barger v. Principi, 16 Vet. App. 132 (2002).  
Notwithstanding the fact that the VCAA is not controlling in 
these matters, the Board has reviewed the case for purposes 
of ascertaining that the appellant has had a fair opportunity 
to present arguments and evidence in support of her request 
for a waiver in general and her challenge to the finding of 
bad faith on her part in particular.  In short, the Board 
concludes from that review that the requirements for the fair 
development of the waiver request have been met in this case.  
Every possible avenue of assistance has been explored, and 
the appellant has had ample notice of what might be required 
or helpful to her case.  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

The Board also notes that the appellant has not challenged 
the validity of the indebtedness; nor does there appear to be 
any reason to believe that the debt was improperly created.  
See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  As noted 
above in that regard, however, in the April 2006 supplemental 
statement of the case, it was determined by the Committee 
that a portion of the original overpayment, namely $4,050.00, 
was an invalid indebtedness.  As a result, the original 
amount of the overpayment, $20,315.00, was reduced by that 
amount to $16,265.00, the overpayment currently under 
consideration in this appeal.  

In the interest of clarity, the Board will present a factual 
background.  Pertinent law and VA regulations will then be 
reviewed.  Finally, the Board will analyze the veteran's 
claim and render a decision as to the issue of "bad faith."  

Factual Background

The documentary evidence before the Board supports the 
following factual summary:

In April 1996, the appellant applied for death pension 
benefits.  In that application, she reported that she had no 
personal income from any source, but that her three minor 
grandchildren, who were her legal dependents, provided a 
total of $679 in Social Security and Supplemental Security 
SSA benefits to the monthly household income.  Initially, the 
family income was determined to have been excessive for death 
pension benefits.  

The appellant reapplied for death pension benefits, asking 
that one of her grandchildren's Social Security benefits be 
excluded based upon hardship.  The appellant was granted the 
exclusion.  After adjustments were made, it was subsequently 
determined by VA that death pension benefits could be awarded 
the appellant based upon her report of zero personal income.  
The appellant began receiving VA death pension benefits, 
effective from March 1, 1996.  

According to the appellant, she applied for SSA disability 
benefits in 1998.  In February 1998, SSA awarded the 
appellant SSA disability benefits, effective from February 
1996.  

In August 2000, VA sent the appellant a letter solely to 
remind her that her rate of pension depended upon her income, 
and that any change in her family income should be 
immediately reported to VA.  This letter specifically advised 
the appellant that she must immediately report if she is 
receiving SSA benefits.  

In January 2001, the appellant submitted a medical expense 
report to the RO for purposes of using those expenses as a 
way of reducing her countable income for death pension 
purposes.  This medical expense report documents the 
appellant's considerable prescription regimen.  

In July 2001, a VA computer match with the SSA disclosed that 
the appellant had been in receipt of disqualifying SSA 
benefits, effective from February 1996.  As indicated above, 
the RO originally believed that the appellant had been in 
receipt of these benefits beginning February 1996, when in 
reality, she had not received any benefits until February 
1998.  The discrepancy is that the February 1998 SSA award 
included retroactive benefits effective from February 1996.  
The appellant was notified of the computer match disclosure 
and was asked to provide information pertaining to the SSA 
award.  The appellant did not respond.  

In May 2002, VA advised the appellant of the overpayment of 
VA death pension in the amount of $20,315.00.  As noted 
above, the overpayment was subsequently calculated to be in 
the reduced amount of $16,265.00.  

In June 2002, the appellant's representative filed a request 
for a waiver of the overpayment in question on behalf of the 
appellant.  In the request, it was stated that the appellant 
was unable to pay her average monthly expenses, and was 
delinquent on most of her bills.  It was noted that she was 
constantly borrowing funds to make partial bill payments, and 
that she was raising her four grandchildren.  

In its July 2002 decision, the Committee determined that bad 
faith was found on the part of the appellant in connection 
with the overpayment thus precluding further consideration of 
a waiver under the principles of equity and good conscience.  
The basis given for the decision was that it had been 
determined that the appellant had been in receipt of SSA 
benefits since February 1, 1996, and this income was not 
reported by her despite the fact that she had been asked to 
declare all income, including SSA benefit.  

In August 2002, the appellant filed a notice of disagreement 
with the July 2002 denial.  In support of her request for a 
waiver, she submitted a financial status report dated in 
August 2002.  In the report, the appellant indicated that she 
had four grandchildren, all under the age of 11 years, who 
were her dependents.  She indicated that she had worked as a 
waitress since November 2001 and that her total monthly 
income was $1,144.73, which included $152 in VA pension 
benefits.  She did not report SSA benefits.  Her total 
monthly expenses were $1,604.  She reported no assets and 
$4,539 in unpaid debts, all of which were past due.  

In August 2002, the appellant's representative submitted a 
statement in support of the appellant's request for a waiver.  
In the statement, the representative indicated that the 
appellant had a third or fourth grade education and did not 
have the reading comprehension skills to understand the 
letters that had been sent to her by the RO.  The 
representative also stated that had they received the 
correspondence that the appellant had received they could 
have prevented the overpayment.  

In October 2002, a statement of the case was issued in 
response to the notice of disagreement.  In the statement of 
the case, the Committee explained that when the appellant 
applied for death pension benefits in April 1996, she was 
already receiving disqualifying SSA benefits.  Because she 
did not disclose these disqualifying benefits from VA when 
she applied, she accepted VA death benefits that she knew or 
should have known she was not entitled, and this action 
constituted bad faith.  

In November 2002, the appellant submitted her substantive 
appeal.  She included copies of documentation from the SSA 
that showed that the appellant did not begin to receive SSA 
benefits until 1998.  It further documented that her first 
payments in 1998 actually provided SSA benefits retroactive 
to February 1996.  

In the April 2006 supplemental statement of the case, the 
Committee conceded that the appellant did not receive SSA 
benefits until 1998 but still found bad faith on the part of 
the appellant for failing to notify VA of her receipt of SSA 
benefits in 1998.  

At her August 2006 hearing before the Board, the appellant's 
representative argued that the appellant only has a sixth 
grade education and simply did not comprehend the letters 
sent from the RO pertaining to her death pension. 

Laws and Regulations

The law precludes a waiver of recovery of an overpayment or a 
waiver of collection of any indebtedness where an indication 
of any one of the following elements is found to exist:  (1) 
Fraud, (2) misrepresentation, or (3) bad faith.  38 U.S.C.A. 
§ 5302(c) (West 2002).  Upon this finding, any contentions or 
evidence pertaining solely to the question of whether equity 
and good conscience necessitates a waiver, such as it relates 
to undue hardship, etc., becomes "moot."

Implementing regulations provide that recovery of 
overpayments of any benefits made under laws and regulations 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 C.F.R. § 1.963(a) (2006).  

The applicable VA regulatory definition of "bad faith" is 
conduct "that is undertaken with intent to seek an unfair 
advantage with knowledge of the likely consequences, and 
results in a loss to the government."  38 C.F.R. 
§ 1.965(b)(2) (2004); Richards v. Brown, 9 Vet. App. 255 
(1996).  VA regulation also indicates that the term "bad 
faith" "generally describes unfair or deceptive dealing by 
one who seeks to gain thereby at another's expense."  38 
C.F.R. § 1.965(b)(2) (2006).  

Analysis

Contrary to the initial belief of the RO, the appellant 
contends that she received no SSA benefits and had no 
countable income when she initially applied for VA death 
pension benefits in 1996.  Her representative argues that she 
had only a very limited education, and simply did not 
understand the letters from VA or the need to report her SSA 
income after she began to receive it.  

The Board cannot concur with the conclusion of the Committee 
when it found that there was an indication of bad faith on 
the part of the appellant.  Just as there are various bases 
for a finding of bad faith, there are also many circumstances 
which can significantly dilute or negate such a finding.  The 
evidence before us presents such a case.  It is clear from 
the record that the appellant failed to provide notice of her 
receipt of SSA benefits when she began to receive them in 
February 1998, and that these benefits disqualified her from 
some, if not all, of her VA death pension benefits.  However, 
the evidence of record fails to show that she had the 
requisite willful intention to seek an unfair advantage 
contemporaneous with, or following, her receipt of these 
benefits.  

The evidence documents that the appellant has a very limited 
education.  Further, the Board has no reason to doubt her 
representative's assertion that she did not comprehend the 
letters from VA.  The evidence also shows that during the 
time that the appellant received the SSA benefits that 
resulted in the overpayment, namely between 1998 and 2001, 
she had the considerable responsibility of raising four very 
young grandchildren.  This distraction was certainly 
magnified by the fact that at the time she was also 
prescribed a considerable regimen of potent medications.  
Although the Committee indicated in its October 2002 
statement of the case, that the appellant "misrepresented 
her income on the VA eligibility Verification Report of April 
6, 2001," the Board can find no such document in the claims 
file.  It is significant to note in that regard that although 
the appellant may not have disclosed her SSA income after she 
received it (as she certainly should have), there is no 
instance in which the appellant actually misrepresented her 
income.  Typically, bad faith involves some type of 
intentional commission of a deceptive act, and only rarely 
involves the "sin of omission."  Such acts of omission can 
sometimes be simple negligence, and as such would not 
constitute an "intent to seek an unfair advantage," as 
required for "bad faith."  

Although that failure to act on the part of the appellant in 
this case may have bordered on significant neglect, it can 
not be determined from the evidence of record that the 
appellant had an intention to seek an unfair advantage.  This 
is not to say that the appellant is without fault in the 
creation of the debt in her failure to act; only that the 
available evidence does not show the appellant's willful 
intent to seek an unfair advantage.  On an overview, the 
Board finds that the positive evidence outweighs the 
negative, and thus, there is no showing of the requisite 
"willful intent" on the part of the appellant in the creation 
of the overpayment, fundamental to a finding of an indication 
of "bad faith".  Therefore, there is no statutory bar to 
waiver of recovery of the overpayment as found by the 
Committee at the RO.  


ORDER

Waiver of recovery of the overpayment of death pension 
benefits in the amount of $16,265.00 is not precluded by 
reason of a finding of bad faith on the part of the 
appellant.  To this extent, the appeal is granted.


REMAND

In light of the foregoing decision, it is now incumbent upon 
the Committee at the RO to determine whether a waiver should 
be granted in accordance with 38 U.S.C.A. § 5302 (West 2002) 
and 38 C.F.R. §§ 1.963, 1.965 (2006).  

The question is whether the evidence establishes that 
recovery of the indebtedness would be against equity and good 
conscience, in which case recovery of that overpayment may be 
waived.  The following is pertinent to this matter:

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

1.  Fault of debtor.  Where actions of the debtor contribute 
to creation of the debt.
2.  Balancing of faults.  Weighing faults of the debtor 
against VA fault.
3.  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.
4.  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which the VA 
benefits were intended.
5.  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.
6.  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.
38 C.F.R. § 1.965(a).

Consequently, the case is remanded to the RO for the 
following:

1.  The appellant should be advised that 
he has the right to submit additional 
evidence and argument on the matter or 
matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  In that regard, the Board notes 
that since the appellant has not provided 
a current financial status report since 
June 2002, and since her current 
financial status would be significant to 
the element of financial hardship, it 
would be important for the appellant to 
be given an opportunity to provide such 
an updated report.  

2.  When the above development has been 
completed to the extent possible, the 
appellant's request for a waiver should 
be reviewed by the Committee at the RO.  
If the appellant's request continues to 
be denied, she and her representative 
should be provided with a supplemental 
statement of the case reflecting the 
amended decision on waiver of 
indebtedness.  The supplemental statement 
of the case should specifically include 
the law and regulations concerning the 
"equity and good conscience" standard 
used in the determination of whether a 
waiver should be granted in accordance 
with 38 U.S.C.A. § 5302 and 38 C.F.R. § 
1.965(a).  The appellant should be given 
an appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
appellate review, if in order.  The purpose of this remand is 
to procure clarifying data and to ensure due process of law.  
The Board intimates no opinion, legal or factual, as to the 
determination warranted in this case by reason of this 
remand.  No action is required by the appellant until he 
receives further notice.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


